PEDERSON, Justice,
concurring specially-
When the Commissioner institutes removal proceedings against an employee by filing verified, written charges with the Governor, the Game and Fish Hearing Board, established by § 4, Chapter 198, S.L.1959 (now § 20.1-02-19, NDCC), acquires, pursuant to specific statutory language, the power by “appropriate order” to (1) remove the employee, or (2) dismiss the charges. See §§ 5 and 6, Chapter 198, S.L.1959 (now §§ 20.1-02-20 and 20.1-02-21, NDCC). No other disciplinary authority is granted to that Board.
Obviously, the Commissioner has disciplinary authority over Game and Fish Department employees but, because of § 8-2-1, North Dakota Personnel Policies, he may suspend for misconduct, without pay, only for a period not to exceed 30 calendar days and, because of Chapter 198, S.L.1959, he may not fire those employees for any reason.
Pursuant to the provisions of § 6, Chapter 198, S.L.1959 (now § 20.1-02-21, NDCC), the Governor may suspend an accused employee pending the Board’s determination, but if the Board does not remove that accused employee, that employee is reinstated without loss of salary during that suspension.
The proceeding involving Brashears should be remanded to the Game and Fish *677Hearing Board for disposition consistent with the law. If the law is too restrictive, the remedy lies with the Legislative Assembly. The law is not ambiguous but was clearly meant to only provide Game and Fish Department employees some protection from indiscriminate firing. Trying to use it for other purposes obviously creates unanswerable questions, such as whether or not there is a right to appeal from an inappropriately issued order.
As I understand the arguments made by counsel for both parties, neither agrees with my interpretation. For that reason I do not criticize the results reached by Justice Paul-son.